AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                  Pagel of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRlCT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November 1, 1987)


                     Ricardo Lopez-Martinez                                 Case Number: 3:19-mj-23683

                                                                            Jose G Badillo                                               . ··--"•""-'
                                                                            Defendant's Attorney
                                                                                                                   rang       =·"')
                                                                                                                    .,, t; I 1,~,
                                                                                                                   J L ,M~
                                                                                                                                  ( ,
                                                                                                                                      C .. ·, "' ,,,.
REGISTRATION NO. 8889 1298

THE DEFENDANT:                                                                                                        SEP 0 9 2019
 ~ pleaded guilty to count(s) 1 of Complaint                                                                   L,__



                                                                                                       \...,     _,-jl\   U'..1 '.):~~. j~\,G I   c:vu)i I
 D was found guilty to count( s)                                               SOUTHEFII, D:STHICT OF CALIFORNIA
                                                                                                           .
   after a plea of not guilty.                                                          .          ~     u.


   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                  Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1
 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                              ,/
                               ·~ TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, September 9, 2019
                                                                          Date of Imposition of Sentence
                          1 ,.·;
                                                                          lliftJJ.lt~OCK
          •
                  / t1               A    ,j
    .
Received       /iI )"I,. ,.,,,.{.·
         l"/· ,L'---c!:.
                          ,       ,. ('
                         I_ . -' 1/ / fl
                                     .. ,..
              DUSM

                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                 3: l 9-mj-23683
